Citation Nr: 1506251	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-33 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from May 1972 to June 1981, September 1981 to October 1984, and May 1985 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that denied the veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  A hearing was held before the undersigned Veterans Law Judge in August 2014.

The Board points out that, in a statement apparently received at the RO in December 2013, the Veteran appeared to request to file a new claim for depression, for his right ankle, and for his right hand.  These issues do not appear to have been subsequently adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A total disability evaluation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU under § 4.16(b) in the first instance. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). 

The Veteran is currently service connected for the residuals of a left wrist fracture at 20 percent, a chronic lumbar strain at a 20 percent evaluation, the post operative residuals of a left acromioclavicular separation at a 20 percent evaluation, 10 percent for left knee chondromalacia, 10 percent for right knee chondromalacia, 10 percent for tinnitus, 10 percent for the residuals of a fracture of the 4th and 5th metacarpals of the right hand, 10 percent for right knee instability, 10 percent for left knee instability, 0 percent for the residuals of a sebaceous cyst of the forehead, and 0 percent for erectile dysfunction associated with chronic lumbosacral strain.  These ratings combine to a 70 percent evaluation, with an additional grant of special monthly compensation for the loss of use of a creative organ.  Furthermore, several disabilities are orthopedic in nature so as to satisfy the requirement that disabilities affecting a single system combine to 40 percent or more.  Therefore, the Veteran does meet the criteria under 38 C.F.R. § 4.16(a) for the grant of a TDIU rating.

The Board further finds that there is some evidence of record indicating that the Veteran may be unemployable.  Specifically, the Board notes the Veteran's testimony at his August 2014 hearing before the undersigned Veterans Law Judge, when he testified that he felt his pain severely limited his ability to work, and particularly to engage in the kind of labor intensive work as a carpenter and upholster he had previously undertaken.  However, the Board also notes that the record contains evidence of significant service and nonservice connected disabilities, and the Veteran has never had an examination to help determine specifically what impact the Veteran's service connected disabilities, alone, as opposed to his nonservice connected disabilities, have on the Veteran's employment capacity.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with a VA examination by an appropriate specialist to determine the degree of occupational impairment resulting from his service-connected disabilities.  In particular, the examiner should offer an opinion, if possible, as to what impact the Veteran's service connected disabilities have on his employability, particularly considering his work and education history.

2.  Thereafter, and after any other development deemed warranted is performed, the RO/AMC must consider all of the evidence of record and readjudicate the TDIU claim on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







